Order filed, July 22, 2019.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00280-CR
                                 ____________

                      ORLANDO MARTINEZ, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 212th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 17-CR-2251


                                     ORDER

      The reporter’s record in this case was due July 19, 2019. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Jennifer Hall, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.


                                  PER CURIAM